Citation Nr: 1801213	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  15-14 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a neck disability.

2. Entitlement to service connection for a neck disability.

3. Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1973 to July 1976 and from September 1986 to September 1996.  He also served in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied entitlement to an increased rating for right lower extremity radiculopathy and reopened and denied entitlement to service connection for a neck disability.  Regardless of any RO determination on the application to reopen however, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Veteran testified at an October 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Below, the Board reopens the service connection claim for a neck disability.  The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An October 1997 rating decision denied the Veteran's claim of entitlement to service connection for a neck disability.  This rating decision did not become final as new evidence was received within one year.

2. An unappealed August 1998 rating decision denied the Veteran's claim of entitlement to service connection for a neck disability.

3. Unappealed January 2004, May 2007, and March 2009 rating decisions denied the Veteran's application to reopen the previously denied claim of entitlement to service connection for a neck disability.

4. Evidence received since the March 2009 rating decision raises a reasonable possibility of substantiating the claim of service connection for a neck disability.

5. For the entire period on appeal, the Veteran's right lower extremity radiculopathy has been characterized by moderate incomplete paralysis of the external popliteal nerve, but no worse.   


CONCLUSIONS OF LAW

1. The March 2009 rating decision that declined to reopen the claim for entitlement to service connection for a neck disability is the last final rating decision regarding the issue on appeal.  See 38 U.S.C. §§ 7103, 7104 (2012); 38 C.F.R. §§ 3.156, 20.1100 (2017).

2. Evidence received since the last final rating decision is new and material and the petition to reopen the claim of entitlement to service connection for a neck disability is granted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. For the entire period on appeal, the criteria rating of 20 percent, but no higher, for right lower extremity radiculopathy, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.124a, Diagnostic Code (DC) 8521 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Reopening Based on New and Material Evidence

Service connection for a neck disability was denied by the RO in an October 1997 rating decision.  The RO noted that the Veteran was treated at Fort Meade in August 1992 for tingling down both arms with neck pain after moving a 150 pound safe, causing a dislocated right shoulder.  According to a September 1992 DA Form 2173, the Veteran's cervical spondylosis with early radiculopathy was incurred in the line of duty during active duty; however, the RO determined that there were no findings to support such a diagnosis.  A March 1995 x-ray report shows mild spondylosis of the cervical spine, a diagnosis of cervicalgia was rendered.  A May 1997 VA examination was scheduled, but the Veteran failed to report.  Ultimately, the RO denied the claim finding that there was no evidence showing that the neck condition was chronic.  The Veteran had no chronic residuals thereafter; subsequent service treatment records show no evidence of any additional neck complaints.  This rating decision did not become final, as new evidence was received within the one year appeal period.

The RO readjudicated the service connection claim for a neck disability in an August 1998 rating decision.  The evidence before the RO included the Veteran's service treatment records, VA treatment records, private treatment records, March 1998 VA examination report, and lay statements.  A VA examination dated in March 1998 showed evidence of mild spondylosis of the cervical spine with small anterior marginal osteophyte formation of the interior end plate of C5 vertebral body.  The August 1998 denial of service connection for a neck disability was based on a determination that there was no permanent residual or chronic disability subject to service connection.  Notice was provided and the Veteran neither appealed the decision nor submitted new and material evidence within the one year appeal period.  The August 1998 rating decision thus became final.  See 38 U.S.C. §§ 7103, 7104; 38 C.F.R. § 20.1100.  

The evidence subsequently shows that in March 2002, the Veteran slipped on a wet floor at work, and a September 2002 MRI of the cervical spine showed evidence of probable C2-3 disc extrusion with focal adjacent spinal cord malacia and deformity with moderate to severe cervical spinal canal stenosis at the C3-4 level. 

A February 2003 VA consultation report reflects that the Veteran sought medical treatment for neck complaints which he attributed to an assault during service.  He reported having experienced neck pain ever since.  

In January 2004, May 2007, and March 2009 rating decisions denied the Veteran's application to reopen the previously denied claim of entitlement to service connection for a neck disability.  The RO declined to reopen these claims as there was no evidence relating the unestablished element of a nexus between the current neck disability and service.   Notice was provided and the Veteran neither appealed the decision nor submitted new and material evidence within the one year appeal period.  The rating decisions thus became final.  See 38 U.S.C. §§ 7103, 7104; 38 C.F.R. § 20.1100.  

Based on this procedural history, the March 2009 rating decision is the last final decision regarding the neck claim.  The same factual basis is not generally thereafter considered.

An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Under applicable regulations, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence received since the March 2009 rating decision includes updated VA treatment records, June 2012 and October 2012 VA examination reports, updated private treatment records, and lay statements.  The June 2012 examiner determined that the current neck disability is less likely as not related to service.  In so finding, the examiner stated that "veteran had served in military till 1996 since the physical assault in 1976 without ever having treated in service for his neck issue.  There were no neck issues documented in military service."  

During his 2017 hearing, the Veteran discussed having had neck symptoms ever since injuring his neck during service.  Because this evidence speaks to the unestablished element of a nexus and has not been considered by the RO, it is considered both new and material to the claim.  As such, the reopening of the claim for service connection for a neck disability is warranted.


Increased Initial Rating Claim for Right Lower Extremity Radiculopathy 

The Veteran's is currently in receipt of a 10 percent rating for right lower extremity radiculopathy is rated under 38 C.F.R. § 4.124a, DC 8521, which provides ratings for incomplete paralysis of the external popliteal nerve.  He contends that a higher rating is warranted.  

Under DC 8521, mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, involving foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated 40 percent disabling.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

The rating schedule does not define the terms 'mild," "moderate," or "severe," as used in this diagnostic code to describe the degree of deformity of the foot.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just." 38 C.F.R. § 4.6 (2017).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C. § 7104(a); 38 C.F.R. §§ 4.2, 4.6 (2017).

In rating diseases of the peripheral nerves, the term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

Turning to the evidence, the Veteran was afforded a VA spine examination in March 2011.  The detailed reflex examination revealed that the Veteran's right ankle jerk was hypoactive.  Sensory examination and detailed motor examination were normal.  Muscle tone was normal in the lower extremities; there was no muscle atrophy.

The Veteran was afforded a VA peripheral nerves examination in June 2012.  The Veteran had moderate right lower extremity intermittent pain, but no constant pain, paresthesias and/or dysesthesias, or numbness.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex examination revealed absent right ankle reflexes, but was otherwise normal.  Sensory examination revealed decreased sensation in the right lower leg/ankle and foot/toes.  There were no trophic changes.  The VA examiner diagnosed the Veteran with right lower extremity incomplete paralysis of the common peroneal nerve and characterized the paralysis as mild in severity.  The functional impact of this disability was that the chronic pain affected the Veteran's ability to work.  

The Veteran was afforded a VA thoracolumbar spine examination in October 2015.  The VA examiner noted that the Veteran was not able to stand due to a stroke in 2014.  Muscle strength testing was normal and there was no muscle atrophy.  Deep tendon reflexes were normal.  Sensory examination was normal.  The straight leg raising test was negative and the VA examiner stated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  

A March 2017 VA treatment record noted that the Veteran had been diagnosed with unspecified hemiplegia affecting the left dominant side.

An April 2017 VA treatment note indicated that the Veteran's gait remained unsteady.  The Veteran was unable to bear weight related to issues with balance and left-side weakness, as well as his inability to bear weight on right leg without extensive assistance.

The Veteran was afforded another VA thoracolumbar spine examination in June 2017.  Muscle strength testing was normal for the right lower extremity and there was no muscle atrophy.  Reflex examination was normal.  Sensory examination was normal and the straight leg raising test was negative.  The Veteran had moderate right lower extremity intermittent pain, numbness, and paresthesias and/or dysesthesias, but no constant pain.  The VA examiner opined that the Veteran had mild right lower extremity radiculopathy of the sciatic nerve.  The Veteran used a wheelchair regularly due to back pain and stroke.  The VA examiner noted that the Veteran was unable to stand.

During the October 2017 Board hearing, the Veteran stated that he had numbness in his leg that felt "like a tingling."  He also stated that he had shooting pains in his leg.  He described the severity as a nine out of 10.

After a review of the evidence, lay and medical, the Board finds that a rating of 20 percent, but no higher, is warranted for right lower extremity radiculopathy for the entire period on appeal.  The evidence shown during the pendency of the appeal reflects that the Veteran's right lower extremity radiculopathy manifested in decreased or absent reflexes in the right lower extremity with moderate intermittent pain.  The June 2012 VA examination also revealed decreased sensation, though the Veteran's sensory testing has otherwise been normal.  Given the decreased/absent reflexes and the moderate intermittent pain, the overall picture of the Veteran's disability is moderate in nature, warranting a 20 percent rating under DC 8521.  

However, a rating in excess of 20 percent is not warranted at any point during the period on appeal.  Throughout the appeal period, the Veteran's symptoms were wholly sensory and there is no contradictory evidence of record.  There is no evidence of muscle atrophy, trophic changes, foot drop, or loss of range of motion.  The Veteran's symptoms have consistently been described by VA examiners as no more than moderate in severity, which the Board considers to be highly probative.  Based on the record, there is simply no evidence to show that the Veteran's right lower extremity radiculopathy had risen to the level of severe neurologic impairment to warrant a rating higher than 20 percent under DC 8521.  

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a rating of 20 percent, but no higher, is warranted for right lower extremity radiculopathy for the entire period on appeal.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

New and material evidence has been received and the claim for entitlement to service connection for a neck disability is reopened; to this extent only, the appeal is granted.

For the entire period on appeal, a rating of 20 percent, but no higher, for right lower extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Further development is necessary prior to analyzing the merits of the service connection claim for a neck disability. 

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As indicated, the Veteran was afforded a VA compensation examination in June 2012 and the examiner determined that the current cervical spine disability is less likely as not related to service.  However, the opinion is inadequate as the examiner did not discuss a documented neck injury during service in August 1992.  Therefore, remand is necessary to obtain an adequate medical opinion that addresses the etiology of the Veteran's diagnosed neck disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims folder the Veteran's updated VA treatment records.

2. Then, schedule the Veteran for a VA cervical spine examination to determine the nature and etiology of his cervical spine conditions.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.

Attention is called to the following:  

a) The Veteran's competent lay reports of neck pain since service.

b) The Veteran's report of being hit and/or kicked in the neck during service.

c) The Veteran's documented neck pain in August 1992 after moving a 150 pound safe and dislocating his shoulder.  He was diagnosed with "cervical spondylosis (early) and right cervical radiculopathy."

d) April 1994 STR showing complaints of numbness down the left arm.

e) The September 2002 cervical spine MRI report diagnosed the Veteran with probably disc extrusion at C3-4 with resultant focal cord malacia and deformity.

f) The March 1998 cervical spine radiology report indicated that the Veteran had mild spondylosis.

g) The April 2006 radiology report indicated that the Veteran had straightening of the cervical spine, as well as cervical spine degenerative joint disease.  

After examination of Veteran and review of the claims file, the VA examiner shall:

(a) Provide an opinion as to whether any current neck disability is at least as likely as not related to or caused by service, to include as secondary to reported physical assault during his first period of service and the diagnosed cervical spine spondylosis during the second period of service in 1992.  

(b) Provide an opinion as to whether any current neck disability is at least as likely as not proximately due to, or aggravated by the service-connected left shoulder disability.  

A thorough explanation must be provided for the opinion rendered.  

3.  Following the above development readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


